Citation Nr: 1514155	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 2002 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2008.  In January 2015, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has back and right ankle disabilities which began in service.  He testified that his back pain began with heavy lifting and twisting.  After his hearing, he submitted a copy of a service treatment record dated shortly before his separation from active duty in November 2006, which showed he was seen for a complaint of low back pain, diagnosed as lumbar strain, at Martin Army Community Hospital at Fort Benning, Georgia.  

In addition, the Veteran testified that he suffers from right ankle pain which he first noticed while in PT during service.  The Veteran is competent to report his symptoms, and his claim was filed proximate to service, but he needs an examination to determine whether he has current back and right ankle disabilities.  In order to ensure that all potentially applicable theories of entitlement are addressed, the examination should also address whether any current back and/or right ankle disabilities were caused or aggravated by service-connected bilateral knee patellofemoral syndrome.  See 38 C.F.R. § 3.310 (2014).  

In addition, the Veteran testified that he receives VA treatment for the claimed conditions; these records should be obtained prior to an examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from December 2006 to the present, in particular, those which show treatment or evaluation of back or right ankle complaints, to specifically include the reports of any relevant X-ray or other imaging studies.  All such records should be associated with the electronic claims file.

2.  Then, arrange for an appropriate examination to determine the current diagnosis(es) of any back and/or right ankle disabilities currently shown.  As to all such diagnosed disorders, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed back or right ankle disabilities were caused or aggravated (permanently worsened) by service-connected bilateral patellofemoral syndrome or related to events in active service.  

The claims file should be available to the examiner in conjunction with the examination, and all tests and studies deemed necessary should be accomplished.  In addition, the Veteran's lay statements regarding onset and injuries in service must be given due consideration.  The rationale for all opinions reached must be provided as well.  

3.  After completion of the above and any additional development deemed necessary, readjudicate the claims for service connection for back and right ankle disabilities, on a direct basis, as well as secondary (by cause or aggravation) to bilateral knee patellofemoral syndrome.  If the decision remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




